Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 29, 2015

                                       No. 04-14-00805-CV

                  IN THE INT OF MC, MC, MC, MC, AND MC, Children,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-02868
                      Honorable Charles E. Montemayor, Judge Presiding

                                          ORDER
        This is an accelerated appeal of the trial court’s order terminating appellants’ parental
rights. The appellants’ briefs were originally due to be filed on January 27, 2014. On January
27, 2014, both appellants filed a motion requesting an extension of time to file their briefs,
asserting that the court reporter responsible for preparing the reporter’s record in this appeal, Mr.
David Zarate, did not include a record from hearings held on September 26, 2014, and
September 29, 2014.

        The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration, which requires this appeal to be brought to final
disposition within 180 days of the date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2. Id.
The notice of appeal was filed on November 19, 2014.

        The reporter’s record was originally due to be filed in this appeal on December 1, 2014.
On January 7, 2015, after being granted extensions of time to file the record, Mr. Zarate filed
five volumes of reporter’s record which did not include the September hearings. It is therefore
ORDERED that Mr. Zarate file a supplemental reporter’s record from the September 26, 2014
and September 29, 2014 hearings in this court no later than February 9, 2015. Because “[t]he
trial and appellate courts are jointly responsible for ensuring that the appellate record is timely
filed,” TEX. R. APP. P. 35.3(c), the clerk of the court is directed to serve a copy of this order on
the Honorable Charles E. Montemayor, who presided over the underlying proceeding.
Appellants’ briefs must be filed no later than twenty days after the supplemental reporter’s
records are filed.

     In view of the deadline for the final disposition of this appeal, FURTHER REQUESTS
FOR EXTENSIONS OF TIME WILL BE DISFAVORED.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court